Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kedron Dequantis White, Appellant                    Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 27578).
No. 06-20-00043-CR         v.                        Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                         Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect court
costs in the amount of $793.00 and to delete the phrase “Reimbursement Fees” from the
judgment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Kedron Dequantis White, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 20, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk